PER CURIAM.
The petition is granted and petitioner is hereby afforded a belated appeal from judgment and sentence in Leon County case number 2004 CF 3809 A. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed for petitioner for the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
BROWNING, C.J., KAHN, and DAVIS, JJ., concur.